Attorneys for Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for
the Certificateholders of the CWABS, Inc. Asset-Backed Certificates, Series 2006-14
/s/ J. Stephen Dolembo, Esq._________     _/s/Adam R. Trippiedi, Esq._______________




Attorneys for Plaintiff


                                          Attorney for Defendant Saticoy Bay LLC Series
                                          2802 Albata




        Based on the parties' stipulation [ECF No. 38] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                        _________________________________
                                        U.S. District Judge Jennifer A. Dorsey
                                        Dated: April 9, 2020
